Case: 20-2073    Document: 45    Page: 1   Filed: 11/24/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                INDIVIOR UK LIMITED,
                      Appellant

                            v.

  DR. REDDY'S LABORATORIES S.A., DR. REDDY'S
             LABORATORIES, INC.,
                 Cross-Appellants
              ______________________

                   2020-2073, 2020-2142
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00329.
                  ______________________

                Decided: November 24, 2021
                  ______________________

     RICHARD L. RAINEY, Covington & Burling LLP, Wash-
 ington, DC, argued for appellant. Also represented by
 JEFFREY B. ELIKAN, NICHOLAS LANE EVOY, MATTHEW
 AARON KUDZIN; PETER P. CHEN, Palo Alto, CA.

     KEVIN PAUL MARTIN, Goodwin Procter LLP, Boston,
 MA, argued for cross-appellants. Also represented by
 ELAINE BLAIS, EDWINA CLARKE, ROBERT FREDERICKSON, III;
 IRA J. LEVY, ALEXANDRA D. VALENTI, New York, NY.
                  ______________________
Case: 20-2073     Document: 45      Page: 2    Filed: 11/24/2021




 2       INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.



       Before LOURIE, LINN, and DYK, Circuit Judges.
     Opinion for the court filed by Circuit Judge LOURIE.
 Opinion concurring in part and dissenting in part filed by
                   Circuit Judge LINN.
 LOURIE, Circuit Judge.
     Dr. Reddy’s Laboratories S.A. and Dr. Reddy’s Labora-
 tories, Inc. (collectively, “DRL”) petitioned for inter partes
 review of U.S. Patent 9,687,454 (the “’454 patent”), owned
 by Indivior UK Limited (“Indivior”). The United States Pa-
 tent and Trademark Office Patent Trial and Appeal Board
 (the “Board”) held that claims 1–5, 7, and 9–14 are un-
 patentable as anticipated, but that DRL failed to demon-
 strate that claim 8 is anticipated. See Dr. Reddy’s Lab’ys
 S.A. v. Indivior UK Ltd., No. IPR2019-00329, 2020 WL
 2891968 (P.T.A.B. June 2, 2020) (“Decision”). Indivior ap-
 peals from the Board’s decision holding that claims 1–5, 7,
 and 9–14 are unpatentable, and DRL cross-appeals the
 Board’s decision holding that DRL failed to demonstrate
 unpatentability of claim 8. For the reasons detailed below,
 we affirm.
                        BACKGROUND
     Indivior owns the ’454 patent, which generally de-
 scribes orally dissolvable films containing therapeutic
 agents. The ’454 patent issued as the fifth continuation of
 U.S. Patent Application 12/537,571 (the “’571 application”),
 which was filed on August 7, 2009. This appeal involves
 the question whether Indivior can get the benefit of that
 2009 filing date for the claims at issue.
     DRL petitioned for inter partes review of claims 1–5 and
 7–14. DRL alleged that the polymer weight percentage
 limitations, added to the claims by amendment, do not
 have written description support in the ’571 application as
 filed and thus are not entitled to the benefit of its filing
 date.    DRL argued that claims 1–5 and 7–14 were
Case: 20-2073     Document: 45      Page: 3    Filed: 11/24/2021




 INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.        3



 anticipated by U.S. Patent Publication 2011/0033541 (“My-
 ers”), the February 10, 2011 publication of the ’571 appli-
 cation. Indivior had argued that the polymer weight
 percentage limitations were supported by the ’571 applica-
 tion and that the claims were therefore entitled to the ’571
 application’s priority date. Indivior did not dispute that, if
 the ’571 application lacked written description of the
 claims and hence that Myers was deemed prior art, Myers
 would anticipate claims 1–5 and 7–14. Indivior contended
 that Myers was not prior art to the ’454 patent, and there-
 fore that DRL failed to demonstrate anticipation.
    Claims 1, 7, 8, and 12 of the ’454 patent are specifically
 relevant to this appeal because they include the polymer
 weight percentage limitations at issue.
     1. An oral, self-supporting, mucoadhesive film
     comprising:
     (a) about 40 wt % to about 60 wt % of a water-
     soluble polymeric matrix;
     (b) about 2 mg to about 16 mg of buprenorphine or
     a pharmaceutically acceptable salt thereof;
     (c) about 0.5 mg to about 4 mg of naloxone or a
     pharmaceutically acceptable salt thereof; and
     (d) an acidic buffer;
     wherein the film is mucoadhesive to the sublingual
     mucosa or the buccal mucosa;
     wherein the weight ratio of (b):(c) is about 4:1;
     wherein the weight ratio of (d):(b) is from 2:1 to 1:5;
     and
     wherein application of the film on the sublingual
     mucosa or the buccal mucosa results in differing
     absorption between buprenorphine and naloxone,
     with a buprenorphine Cmax from about 0.624 ng/ml
     to about 5.638 ng/ml and a buprenorphine AUC
Case: 20-2073     Document: 45      Page: 4    Filed: 11/24/2021




 4       INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.



     from about 5.431 hr*ng/ml to about 56.238
     hr*ng/ml; and a naloxone Cmax from about 41.04
     pg/ml to about 323.75 pg/ml and a naloxone AUC
     from about 102.88 hr*pg/ml to about 812.00
     hr*pg/ml.
 ’454 patent col. 24, ll. 25–46 (emphasis added).
     7. The film of claim 1, wherein the film comprises
     about 48.2 wt % to about 58.6 wt % of the water
     soluble polymeric matrix.
 Id. at col. 24, ll. 57–59 (emphasis added).
     8. The film of claim 7, wherein the film comprises
     about 48.2 wt % of the water soluble polymeric
     matrix.
 Id. at col. 24, ll. 60–61 (emphasis added).
     12. The film of claim 1, wherein the weight ratio of
     (d):(b) is from about 1:1 to 1:5; wherein the weight
     ratio of (b):(a) is from about 1:3 to about 1:11.5; and
     wherein the film comprises about 48.2 wt % to
     about 58.6 wt % of the water soluble polymeric
     matrix.
 Id. at col. 25, ll. 3–7 (emphasis added).
    In its review, the Board analyzed whether the chal-
 lenged claims have written description support in the ’571
 application. Regarding claim 8’s polymer weight percent-
 age limitation of “about 48.2 wt %,” the Board found that
 Tables 1 and 5 in the ’571 application disclose formulations
 from which a polymer weight of 48.2% could be calculated
 by a person of ordinary skill in the art. Decision at *27.
 The Board determined that DRL did not establish that the
 ’571 application lacked written description of claim 8’s pol-
 ymer weight percentage limitation and thus did not show
 that claim 8 is anticipated by Myers. Id. at *35.
Case: 20-2073     Document: 45      Page: 5     Filed: 11/24/2021




 INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.        5



     In contrast, claims 1, 7, and 12 recite polymer weight
 percentage limitations as ranges: “about 40 wt % to about
 60 wt %” (claim 1) and “about 48.2 wt % to about 58.6 wt
 %” (claims 7 and 12). The Board found that the ’571 appli-
 cation does not “discuss or refer to bounded or closed ranges
 of polymer weight percentages.” Id. at *33. It found some
 of Indivior’s expert’s testimony regarding written descrip-
 tion support for ranges to be not credible. Id. at *31. The
 Board also found that a person of ordinary skill would have
 been led away from a particular bounded range by the ’571
 application’s teaching that “[t]he film may contain any de-
 sired level of self-supporting film forming polymer.” Id.
 The Board determined that claims 1–5, 7, and 9–14 do not
 have written description support in the ’571 application.
 Id. at *34. It therefore determined that Myers is prior art
 to claims 1–5, 7, and 9–14 because the claims have an ef-
 fective filing date of no earlier than June 21, 2013, the date
 of the ’454 patent’s next oldest application in the series. Id.
 The Board then evaluated Myers, noted that Indivior did
 not contest DRL’s anticipation arguments, and found that
 DRL showed that claims 1–5, 7, and 9–14 are anticipated
 by Myers. Id. at *34–36.
     Indivior appealed, and DRL cross-appealed. The valid-
 ity questions hinge on whether each of the ’454 patent
 claims is entitled to the benefit of the ’571 application’s fil-
 ing date.      We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
                          DISCUSSION
     We review the Board’s legal determinations de novo, In
 re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), but we re-
 view its factual findings underlying those determinations
 for substantial evidence, In re Gartside, 203 F.3d 1305,
 1316 (Fed. Cir. 2000). A finding is supported by substan-
 tial evidence if a reasonable mind might accept the evi-
 dence as adequate to support the finding. Consol. Edison
 Co. v. NLRB, 305 U.S. 197, 229 (1938). Whether a claim
Case: 20-2073    Document: 45       Page: 6    Filed: 11/24/2021




 6       INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.



 satisfies the written description requirement is a question
 of fact. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d
 1336, 1351 (Fed. Cir. 2010) (en banc). Anticipation is also
 a question of fact. In re Rambus, Inc., 753 F.3d 1253, 1256
 (Fed. Cir. 2014).
                    I. INDIVIOR’S APPEAL
    Indivior argues that the Board erred in finding that the
 polymer range limitations in claims 1, 7, and 12 lack writ-
 ten description support in the ’571 application. Indivior ar-
 gues that Tables 1 and 5 disclose formulations with
 48.2 wt % and 58.6 wt % polymer. It notes that the ’571
 application also discloses that “the film composition con-
 tains a film forming polymer in an amount of at least 25%
 by weight of the composition.” ’571 application ¶ 65. In-
 divior argues that the combination of these disclosures en-
 compasses the claimed ranges. DRL, on the other hand,
 contends that a skilled artisan would not have discerned
 the claimed ranges because the ’571 application does not
 disclose any bounded range, only a lower endpoint and
 some exemplary formulations. DRL contends that a skilled
 artisan would not have discerned any upper range end-
 point.
Case: 20-2073    Document: 45        Page: 7   Filed: 11/24/2021




 INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.      7



    Tables 1 and 5 are as follows:
Case: 20-2073    Document: 45       Page: 8    Filed: 11/24/2021




 8       INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.




     Regarding claim 1, we agree with the Board that there
 is no written description support in the ’571 application for
 the range of “about 40 wt % to about 60 wt %.” First, the
 range was not expressly claimed in the ’571 application; if
 it had been, that could have constituted written description
 support.    Furthermore, the values of “40 wt %” and
 “60 wt %” are not stated in the ’571 application. Most im-
 portantly, neither is a range of 40 wt % to 60 wt %.
    What is needed to satisfy written description in patent
 law is highly fact-dependent, but the contours are well-
 known. Under 35 U.S.C. § 112, “[t]he specification shall
Case: 20-2073     Document: 45      Page: 9    Filed: 11/24/2021




 INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.      9



 contain a written description of the invention.” The test for
 adequate written description “is whether the disclosure of
 the application relied upon reasonably conveys to those
 skilled in the art that the inventor had possession of the
 claimed subject matter as of the filing date.” Ariad
 Pharms., 598 F.3d at 1351. We have said that it is not nec-
 essary that the limitations of a claim be set forth in haec
 verba, id. at 1352, or, presumably, in the case where num-
 bers, not words, are at issue, in haec numera. But the spec-
 ification must indicate with some clarity what the claim
 recites. In the case of a claimed range, a skilled artisan
 must be able to reasonably discern a disclosure of that
 range. No range of “about 40 wt % to about 60 wt %” ap-
 pears in the ’571 application. Moreover, various other in-
 dications of the polymeric content of the film are present in
 the ’571 application, rendering it even less clear that an
 invention of “about 40 wt % to about 60 wt %” was contem-
 plated as an aspect of the invention.
    As the Board noted, the ’571 application’s paragraph 65
 states that “[t]he film may contain any desired level of . . .
 polymer.” That statement is contrary to Indivior’s asser-
 tion that the level of polymer should be closed and between
 “about 40 wt % to about 60 wt %.” In the same paragraph,
 one embodiment is stated as containing “at least 25%,”
 quite out of the range of “about 40 wt % to about 60 wt %.”
 That paragraph also refers to “at least 50%” as an alterna-
 tive, this time, being right within the “about 40 wt % to
 about 60 wt %” range, but hardly clear support in light of
 other inconsistent language.
    Neither Table 1 nor Table 5 describes the claimed
 ranges. It is true that in Table 1 there are four polymer
 components of the described formulations, polyethylene ox-
 ide, NF (MW 200,000); polyethylene oxide, NF (MW
 100,000); polyethylene oxide, NF (MW 900,000); and
 HPMC, and when they are added up, each total is within
 the “about 40 wt % to about 60 wt %” range, but these val-
 ues do not constitute ranges; they are only specific,
Case: 20-2073    Document: 45      Page: 10    Filed: 11/24/2021




 10      INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.



 particular examples. For written description support of a
 claimed range, more clarity is required. Here, one must
 select several components, add up the individual values,
 determine the aggregate percentages, and then couple
 those aggregate percentages with other examples in the
 ’571 application to create an otherwise unstated range.
 That is not a written description of the claimed range. The
 same shortcoming exists with Table 5, where four separate
 components are listed as “polymer.”
     Regarding claims 7 and 12, we also agree with the
 Board that there is no written description support for the
 range of “about 48.2 wt % to about 58.6 wt %” in the ’571
 application. This range also does not appear in the ’571
 application. Indivior argues that if one looks to Tables 1
 and 5, plucks out the polymer components and creates a
 range from the percentage totals (while ignoring contradic-
 tory statements in paragraph 65), then one has obtained
 the range recited in claim 7. But that amounts to cobbling
 together numbers after the fact. Indivior failed to provide
 persuasive evidence demonstrating that a person of ordi-
 nary skill would have understood from reading the ’571 ap-
 plication that it disclosed an invention with a range of
 48.2 wt % to 58.6 wt %. A written description sufficient to
 satisfy the requirement of the law requires a statement of
 an invention, not an invitation to go on a hunting expedi-
 tion to patch together after the fact a synthetic definition
 of an invention. “[A] patent is not a hunting license. It is
 not a reward for the search, but compensation for its suc-
 cessful conclusion.” Brenner v. Manson, 383 U.S. 519, 536
 (1966). The Board thus had substantial evidence on which
 to base its conclusion that the ’571 application did not pro-
 vide written description support for claims 1, 7, and 12.
    Indivior argues that our case law supports its position.
 See, e.g., Appellant’s Br. 3–6, 31–47, 63–66 (citing Nal-
 propion Pharms., Inc. v. Actavis Labs. FL, Inc., 934 F.3d
 1344 (Fed. Cir. 2019); In re Wertheim, 541 F.2d 257 (CCPA
 1976)). But written description cases are intensively fact-
Case: 20-2073    Document: 45       Page: 11    Filed: 11/24/2021




 INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.     11



 oriented, and the cases vary, just as ranges vary. Wertheim
 specified that the court was “not creating a rule applicable
 to all description requirement cases involving ranges” and
 that “[b]roadly articulated rules are particularly inappro-
 priate in this area.” Wertheim, 541 F.2d at 263–65 (Rich,
 J.). “Mere comparison of ranges is not enough, nor are me-
 chanical rules a substitute for an analysis of each case on
 its facts to determine whether an application conveys to
 those skilled in the art the information that the applicant
 invented the subject matter of the claims. In other words,
 we must decide whether the invention appellants seek to
 protect by their claims is part of the invention that appel-
 lants have described as theirs in the specification.” Id. at
 263. Thus, no case, with necessarily varied facts, controls
 the resolution of the written description issue in this case.
     Indivior has not contested that Myers would anticipate
 claims 1–5, 7, and 9–14 if Myers is deemed prior art. See,
 e.g., Appellant’s Br. 21–22; Cross Appellants’ Br. 6. Indeed,
 the only arguments against anticipation that Indivior pre-
 sents on appeal concern whether the ’454 patent claims
 were entitled to the ’571 application’s filing date, thus dis-
 qualifying Myers as prior art based on its publication date.
 Since we conclude that the Board properly determined that
 claims 1, 7, and 12 do not have written description support
 in the ’571 application, we must affirm the Board’s antici-
 pation determination.
     Accordingly, we affirm the Board’s decision that
 claims 1–5, 7, and 9–14 are anticipated by Myers.
                   II. DRL’S CROSS-APPEAL
     DRL argues that the Board erred in finding that the
 ’571 application contains written description support for
 claim 8. DRL asserts that a person of ordinary skill in the
 art would not have immediately discerned that the ’571 ap-
 plication discloses a polymer component comprising
 48.2 wt % of a film because the tables do not state the total
 polymer weight of various formulations. Indivior contends
Case: 20-2073    Document: 45       Page: 12   Filed: 11/24/2021




 12      INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.



 that the Board’s determination was supported by substan-
 tial evidence. Indivior states that the Board’s finding was
 based on Tables 1 and 5 but also supported by admissions
 of DRL and its expert.
     The Board upheld the validity of claim 8, which recites
 “about 48.2 wt %” as the amount of polymer. We affirm
 that determination, even though, as DRL argues, the num-
 ber “48.2 wt %” is not explicitly set forth in the ’571 appli-
 cation. We do so out of deference to the Board’s fact-
 finding, even though one might see some inconsistency be-
 tween this result and our above holding concerning the
 principal appeal. But, given that claim 8 does not recite a
 range, but only a specific amount, which can be derived by
 selection and addition of the amounts of selected, but iden-
 tified, components, we accept that there is substantial evi-
 dence to support the Board’s decision concerning claim 8.
     Accordingly, we affirm the Board’s decision that the
 ’571 application provides written description support for
 claim 8 and that, since claim 8 is entitled to the ’571 appli-
 cation’s filing date, DRL failed to demonstrate that Myers
 anticipates claim 8.
                         CONCLUSION
     We have considered the parties’ remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 affirm the Board’s decision.
                         AFFIRMED
                            COSTS

 No costs.
Case: 20-2073    Document: 45      Page: 13   Filed: 11/24/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                 INDIVIOR UK LIMITED,
                       Appellant

                              v.

  DR. REDDY'S LABORATORIES S.A., DR. REDDY'S
             LABORATORIES, INC.,
                 Cross-Appellants
              ______________________

                    2020-2073, 2020-2142
                   ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00329.
                  ______________________

  LINN, Circuit Judge, concurring-in-part and dissenting-in-
                            part.
     The majority—dismissing the long-standing guidance
 on written description support for claimed ranges in In re
 Wertheim, 541 F.2d 257 (C.C.P.A. 1976) and ignoring the
 factually indistinguishable case of Nalpropion Pharms.,
 Inc. v. Actavis Labs. FL, Inc., 934 F.3d 1344 (Fed. Cir.
 2019)—incorrectly concludes that claims 1, 7 and 12 of the
 ’454 patent do not have written description support in the
 ‘571 application and are thus anticipated by Myers. Be-
 cause the majority’s decision rests on an improper reading
 of paragraph 65 and the embodiments disclosed in Tables
 1 and 5 of the ’571 application, applies an overly
Case: 20-2073    Document: 45      Page: 14    Filed: 11/24/2021




 2       INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.



 demanding standard for written description for ranges,
 and fails to follow our precedent in Wertheim and Nal-
 propion, I respectfully dissent from that part of the major-
 ity’s opinion.
      The majority takes from paragraph 65 of the ‘571 ap-
 plication the truncated text “[t]he film may contain any de-
 sired level of … polymer” to wrongly suggest that the
 statements about film polymer levels of “at least 25%” or
 “at least 50%” fail to provide clear support for the claimed
 “about 40 wt % to about 60 wt %” range. Maj. Op. at 9:19-
 29. But the quoted passage is taken out of context and ig-
 nores the remaining part of the sentence, which expressly
 links the aggregate polymer percentage to the key claimed
 characteristics of mucoadhesion and rate of film dissolu-
 tion shared by films having the stated polymer levels. The
 full text from paragraph 65 reads as follows: “The film may
 contain any desired level of self-supporting film forming
 polymer, such that a self-supporting film composition is
 provided . . . . As explained above, any film forming poly-
 mers that impart the desired mucoadhesion and rate of film
 dissolution may be used as desired.” J.A.3367 (emphasis
 added). Properly read in its entirety, this statement does
 not suggest that any polymer percentage is acceptable or
 that the specified polymer levels are unrelated to the in-
 vention. To the contrary, the disclosed paragraph explic-
 itly identifies the essential desired characteristics
 possessed by the films of the claimed invention and identi-
 fies the polymer levels needed to impart those characteris-
 tics.
     As the majority recognizes, paragraph 65 also identi-
 fies two preferred aggregate polymer percentage ranges:
 “at least 25%” or, alternatively, “at least 50%.” J.A.3367.
 Both claimed ranges are within that expressly disclosed
 preference. The majority acknowledges that the “at least
 50%” range is “right within” the ranges recited in the
 claims, but rejects this support “in light of other incon-
 sistent language.” Maj. Op. at 9:26-29. But the referenced
Case: 20-2073    Document: 45       Page: 15    Filed: 11/24/2021




 INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.      3



 “inconsistent language” is nowhere to be found. Disclo-
 sures of “at least 25%” and “at least 50%” are not “contrary
 to Indivior’s assertion that the level of polymer should be
 closed” or “inconsistent” with the selection of a particular
 claimed range. See Maj. Op. at 9:21, 9:29. Rather, the
 “about 40 wt % to about 60 wt %” polymer range in claim 1
 and the “about 48.2 wt % to about 58.6 wt” in claims 7 and
 12 are selections of aggregate polymer ranges that a rea-
 sonable artisan would understand endow the film with the
 identified and desired properties.
     Moreover, the majority cites no authority that written
 description support for a “closed range” requires a disclo-
 sure of a closed range rather than discrete values, and
 there is no logical reason why such a disclosure should be
 required as a strict rule to show possession. As recognized
 in Wertheim, “[b]roadly articulated rules are particularly
 inappropriate in this area.” Wertheim, 541 F.2d at 263-65
 (Rich, J.). An obvious example would be a disclosure with
 express embodiments of 5%, 6%, 7%, 8%, 9% and 10% of a
 particular substance, and a continuation application that
 claims a range of 5-10%. More importantly, the disclosure
 in paragraph 65 does disclose a closed range of “at least
 25%” and “at least 50%.” Those ranges are no different
 than if restated as “25%-100%” and “50%-100%,” respec-
 tively.
     I also disagree with the majority’s reading of the poly-
 mer percentage levels disclosed in Tables 1 and 5. Those
 Tables disclose 48.2% and 58.6% aggregate polymer per-
 centages. Identifying the 48.2% and 58.6% values in the
 embodiments in Tables 1 and 5 does not require “pluck[ing]
 out the polymer components,” or “cobbling together num-
 bers after the fact” as the majority states. Maj. Op. at
 10:14–19. An ordinary artisan need not “select several
 components, add up the individual values, determine the
 aggregate percentages, and then couple those aggregate
 percentages with other examples in the ’571 application to
 create an otherwise unstated range.” Maj. Op. at 10:2–6.
Case: 20-2073    Document: 45      Page: 16     Filed: 11/24/2021




 4       INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.



 There is no selection of polymers that must be made to
 reach those values—the aggregate sum of all polymers in
 every embodiment in Tables 1 and 5 is either 48.2% or
 58.6%. As noted above, paragraph 65 unambiguously fo-
 cuses on the aggregate polymer percentage as an important
 characteristic for mucoadhesion and rate of film dissolu-
 tion. Summing the values to reach an identified character-
 istic is not an obstacle to possession, and neither is dividing
 the aggregate sum of polymers by the total composition
 weight. And that simple mathematical calculation is well
 within the capabilities of the experienced person with a
 Master’s or Ph.D. in pharmaceutical sciences found by the
 Board to be the person of ordinary skill in this case.
     Finally, I disagree with the majority’s rejection of
 Wertheim and its failure to address Nalpropion. I consider
 both cases directly on point. In Wertheim, the specification
 disclosed a solids content range of 25-60% and included
 specific embodiments showing 36% and 50%. Wertheim,
 541 F.2d at 265. Our predecessor court held in that case
 that claims that included solids content of “between 35%
 and 60%” had written description support, id. at 264, even
 though the 36% and 50% embodiments were discrete val-
 ues and not identified as range endpoints. Similarly here,
 the “at least 25%” disclosure in paragraph 65 coupled with
 the 48.2% and 58.6% embodiments provide ample written
 description support.
     In Nalpropion, this court came to the same result in a
 substantially identical circumstance. In that case, the
 claims called for a sustained release formulation with a
 one-hour release of “between 39% and 70%” and a two-hour
 release of “between 62% and 90%). Nalpropion, 934 F.3d
 at 1349. We affirmed the district courts determination that
 these claims had written description support based on en-
 tries in two tables in the specification that showed discrete
 dissolution values of 39% and 67% at 1 hour, and 62% and
 85% at 2 hours. Id. The specification also disclosed release
 rates of “less than about 80% or than about 70% in about 1
Case: 20-2073    Document: 45       Page: 17    Filed: 11/24/2021




 INDIVIOR UK LIMITED   v. DR. REDDY'S LABORATORIES S.A.      5



 hour,” and “less than about 90%, or less than about 80%, in
 2 hours.” U.S. Pat. No. 8,916,195 (13:35-43). We specifi-
 cally held that the disclosure of the discrete examples pro-
 vided written description support for the claimed ranges.
 So should the discrete examples and the disclosed range
 here. The majority does not address this decision, and I see
 no basis on which to distinguish it.
     For the above reasons, I would reverse the Board’s
 holding that claims 1, 7 and 12 do not have written descrip-
 tion support in the ‘571 application and are thus antici-
 pated by Myers.
     The majority correctly recognizes that Indivior was in
 possession of a film with 48.2 wt % polymeric matrix as
 claimed in claim 8, tacitly acknowledging that the mathe-
 matical calculation needed to discern that percentage from
 the written description in the Tables of the ‘571 application
 is within the grasp of the ordinary artisan. For that rea-
 son, I am pleased to join that part of the majority’s opinion.